DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 4/29/2022.
Claims 1, 7, and 17 have been amended.
No claims have been cancelled. Claims 2-4, 6, 10-16, 18-26, and 29-30 were cancelled previously.
No new claims have been added.
Claims 1, 5, 7-9, 17, and 27-28 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 4/29/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 1, 5, 7-9, 17, and 27-28 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claims 1, 5, 7-9, 17, and 27-28 has been withdrawn. 
Applicant's other arguments filed 4/29/2022 have been fully considered but they are not persuasive. 	Regarding claims 1, 7, and 17, Applicant argues that Josiam and Jung do not teach “wherein the number of the downlink transmission beams is not greater than the maximum number of beams indicated by the number of report beams, and a signal quality of the downlink transmission beam is equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold.” Applicant asserts that paragraph [0064] of Josiam teaches reporting all of the beams above the CQI threshold, whereas in the claimed invention the beam is reported only in the case that both of the following conditions are met: (1) the number of the downlink transmission beams is not greater than the maximum number of beams indicated by the number of report beams, and (2) the received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold. Applicant additionally argues that paragraphs [0060] and [0064] of Josiam fail to teach or suggest that the BS 605 may configure the beam report configuration parameter comprising the beam received power threshold indicating a minimum received power value of the beam reported by the UE 610, or a received power of the downlink transmission beam is greater than the minimum received power value indicated by the beam received power threshold. Applicant also argues that Table 1 of Josiam does not relate to the minimum received power value of the beam reported by the terminal.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. With regard to paragraph [0064] of Josiam, the Examiner would like to note that Applicant appears to be mischaracterizing the language quoted on page 9 of Applicant’s arguments. Applicant cites paragraph [0064] as stating “the BS 605 may configure the UL feedback channel for the UE 610 to report multiple beams that exceed a particular threshold and report differential CQI for every beam reported above the threshold” (emphasis added). Such language instead states that “multiple beams that exceed a particular threshold” may be reported, and that differential CQI is reported “for every beam reported above the threshold.” Such language does not state that every beam above the threshold is reported as is alleged, and instead simply requires reporting differential CQI for every beam that is reported. As can also be seen in the previously cited paragraphs [0060]-[0061] and Table 1, Josiam clearly states that the BS may specify the number of beams the UE is to report (Josiam; Table 1; [0060]-[0061]). Josiam is thus not limited to being required to report every beam above a threshold.	The Examiner would also like to note that features upon which applicant relies (i.e., “the beam is reported only in the case that both of the following conditions are met: (1) the number of the downlink transmission beams is not greater than the maximum number of beams indicated by the number of report beams, and (2) the received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As can be see in the claims as amended, the argued claim language does not recite such conditions for reporting beams wherein the beam is reported only in the case that both of the above argued conditions are met. The claims as written also do not allow for any interpretation wherein the beam is not reported if such “conditions” are not met. The claims instead simply require that “the number of the downlink transmission beams is not greater than the maximum number of beams indicated by the number of report beams, and a signal quality of the downlink transmission beam is equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold.” 	With regard to Applicant’s arguments regarding the beam received power threshold portion of the argued claim limitation, the Examiner would like to note that Applicant appears to argue solely against the Josiam reference with regard to such claim language. However, this claim language was rejected using teachings from both Josiam and Jung (rather than Josiam alone). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 	With regard to the teachings of the prior art as they pertain to the argued claim limitation, Josiam teaches that a feedback configuration message may indicate a number of beam indices to be reported (Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]). Such a number of beam indices to be reported may be broadly reasonably interpreted as a parameter that comprises “a number of report beams,” wherein “the number of report beams is used to indicate a maximum number of beams reported by the terminal.” The UE may report the number of beams indicated when the base station indicates the number of beams to report (Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]). The number of the downlink transmission beams may thus be broadly reasonably interpreted as not being greater than the maximum number of beams indicated by the number of report beams since the UE is limited to reporting no more than the indicated number of report beams. Josiam may thus be broadly reasonably interpreted as teaching “wherein the number of the downlink transmission beams is not greater than the maximum number of beams indicated by the number of report beams.” Josiam also teaches that terminal may report only beams above the CQI threshold (Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]). A signal quality of the downlink transmission beam may thus be broadly reasonably interpreted as being equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold. Josiam may thus also be broadly reasonably interpreted as teaching “a signal quality of the downlink transmission beam is equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold.” However, Josiam does not specifically disclose “wherein a received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold.” Jung teaches that beam measurement values for beam reporting may be compared to a threshold configured by the base station (Jung; [0200]-[0208]). Such a threshold may be RSRP, RSRQ, SNR, SINR, CQI, BER, FER, PER, BLER, and the like (Jung; [0200]-[0208]). RSRP stands for reference signal received power and thus an RSRP threshold may be broadly reasonably interpreted as a beam received power threshold. A beam may be reported for instance when its measurement value is greater than such a threshold (Jung; [0200]-[0208]). Such a threshold may thus also be broadly reasonably interpreted as indicating a minimum received power value. Jung may thus be broadly reasonably interpreted as teaching “the beam signal quality threshold is a beam received power threshold that indicates a minimum received power value.” Josiam and Jung may thus be broadly reasonably interpreted as teaching the last portion of the argued limitation “a signal quality of the downlink transmission beam is equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold.” Josiam and Jung may thus be broadly reasonably interpreted as teaching the entire argued limitation “wherein the number of the downlink transmission beams is not greater than the maximum number of beams indicated by the number of report beams, and a signal quality of the downlink transmission beam is equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 17, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josiam et al. (US 2013/0235742, Josiam hereinafter, provided by Applicant) in view of Jung et al. (US 2017/0207843, Jung hereinafter).	Regarding claim 1, Josiam teaches a beam management information configuration method, applied to a base station (Beam configuration methods such as those in Figs. 6-10 and 12-13; Josiam; Figs. 6-10, 12-13; [0053]-[0054], [0058]) and comprising: 	configuring a beam report configuration parameter in a downlink beam management procedure (As can be seen for instance in at least Fig. 6, the BS may transmit a feedback configuration message to the UE in at least step 615, which may result in the UE reporting beam information. The format of the feedback configuration message may be seen for instance in Table 1, and such a format may include many different parameters. Such parameters pertaining to a beam management procedure wherein a UE measures beams transmitted in a DL direction may be broadly reasonably interpreted as “a beam report configuration parameter in a downlink beam management procedure.” The BS may thus be broadly reasonably interpreted as configuring a beam report configuration parameter in a downlink beam management procedure; Josiam; Fig. 6; Table 1; [0053]-[0054], [0058], [0060]-[0061], [0064]), wherein the beam report configuration parameter comprises a number of report beams (As can be seen in at least Table 1 and its corresponding description, the feedback configuration message may indicate a number of beam indices to be reported. Such a number of beam indices to be reported may be broadly reasonably interpreted as a parameter that comprises a number of report beams; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]) and a beam signal quality threshold (As can be seen for instance in at least Table 1, the feedback configuration message parameters (i.e., the beam report configuration parameter) may include a CQI threshold for reported beams, which may be broadly reasonably interpreted as a beam signal quality threshold; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), the number of report beams is used to indicate a maximum number of beams reported by the terminal in the downlink beam management procedure (A number of beam indices to be reported may be broadly reasonably interpreted as a maximum number of beams reported by the terminal in the downlink beam management procedure; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), the beam signal quality threshold indicates a minimum received signal quality of the beam reported by the terminal (The terminal may report only beams above the CQI threshold. Such a threshold may thus be broadly reasonably interpreted as indicating a minimum received signal quality of the beam reported by the terminal; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]); 	obtaining downlink transmission beam information reported by the terminal based on the beam report configuration parameter (As can be seen for instance in at least Fig. 6, the UE may report chosen beams to the BS based on the received feedback configuration message. Such reported beam information may be broadly reasonably interpreted as downlink transmission beam information of the base station reported by the terminal based on the beam report configuration parameter; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), 	wherein the downlink transmission beam information comprises at least one of: 	resource indication information of downlink transmission beams, resource group information of the downlink transmission beams, antenna port identifiers of the downlink transmission beams, or an antenna port group information of the downlink transmission beams (As can be seen for instance in at least Fig. 6, the UE may report chosen beams to the BS based on the received feedback configuration message. Such information may be broadly reasonably interpreted as “resource indication information of downlink transmission beams.” Because multiple reported beams may be broadly reasonably interpreted as a group of resources, such beams may also be broadly reasonably interpreted as “resource group information of the downlink transmission beams.” The Examiner would also like to note that beam indices are commonly referred to in the art as “ports,” and therefore such indices may be broadly reasonably interpreted as ports. A report comprising a plurality of beam indices may thus also be broadly reasonably interpreted as “antenna port identifiers of the downlink transmission beams, or antenna port group information of the downlink transmission beams.” The reported beams may thus be broadly reasonably interpreted as all of the recited alternatives for the claimed downlink transmission beam information; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]);	wherein the number of the downlink transmission beams is not greater than the maximum number of beams indicated by the number of report beams (The UE may report the number of beams indicated when the base station indicates the number of beams to report. The number of the downlink transmission beams may thus be broadly reasonably interpreted as not being greater than the maximum number of beams indicated by the number of report beams; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), and a signal quality of the downlink transmission beam is equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold (The terminal may report only beams above the CQI threshold. A signal quality of the downlink transmission beam may thus be broadly reasonably interpreted as being equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]).	However, Josiam does not specifically disclose the beam signal quality threshold is a beam received power threshold that indicates a minimum received power value; 	wherein a received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold.	Jung teaches the beam signal quality threshold is a beam received power threshold that indicates a minimum received power value (Beam measurement values for beam reporting may be compared to a threshold configured by the base station. Such a threshold may be RSRP, RSRQ, SNR, SINR, CQI, BER, FER, PER, BLER, and the like. RSRP stands for reference signal received power and thus an RSRP threshold may be broadly reasonably interpreted as a beam received power threshold. A beam may be reported for instance when its measurement value is greater than such a threshold. Such a threshold may thus also be broadly reasonably interpreted as indicating a minimum received power value; Jung; [0200]-[0208] (the Examiner would like to note that such thresholds related to beam reporting are also discussed in numerous locations throughout Jung beyond the cited paragraphs)); 	wherein a received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold (New beam measurement values for one new beam or for all new beams may be greater than or equal to the threshold. A received power of the downlink transmission beam may thus be broadly reasonably interpreted as being equal to or greater than the minimum received power value indicated by the beam received power threshold; Jung; [0200]-[0208]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Jung regarding feeding back beam information with the teachings as in Josiam regarding feeding back beam information. The motivation for doing so would have been to increase performance by increasing resource use efficiency (Jung; [0010]).	Regarding claim 5, Josiam and Jung teach the limitations of claim 1.	Josiam further teaches the beam management information further comprises a reception/transmission beam information in an uplink beam management procedure (The format of the feedback configuration message may be seen for instance in Table 1, and such a format may include many different parameters. Such parameters pertaining to beams used for UL and DL communication wherein the UE transmits information such as beam selection and measurement information in an UL direction may be broadly reasonably interpreted as “a reception/transmission beam information in an uplink beam management procedure.” The feedback configuration message (i.e., the beam management information) may thus be broadly reasonably interpreted as further comprising a reception/transmission beam information in an uplink beam management procedure; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), and 	Jung further teaches the reception/transmission beam information comprises at least one of: 	an uplink transmission beam information of the terminal in the uplink beam management procedure (The UE may feed back measured beam information when it receives a feedback request comprising allocated uplink beam resources for feeding back beam information. Such a feedback request comprising allocated uplink beam resources for feeding back beam information may be broadly reasonably interpreted as reception/transmission beam information that comprises an uplink transmission beam information of the terminal in the uplink beam management procedure; Jung; Fig. 8; [0190]-[0194]); 	an offset between the uplink transmission beam information of the terminal in any two uplink beam management procedures; and 	an uplink reception beam information of the base station in the uplink beam management procedure (The UE may feed back measured beam information when it receives a feedback request comprising allocated uplink beam resources for feeding back beam information. Such a feedback request comprising allocated uplink beam resources over which the base station receives beam information transmitted in the uplink direction may be broadly reasonably interpreted as reception/transmission beam information that comprises an uplink reception beam information of the base station in the uplink beam management procedure; Jung; Fig. 8; [0190]-[0194]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Jung regarding feeding back beam information with the teachings as in Josiam regarding feeding back beam information. The motivation for doing so would have been to increase performance by increasing resource use efficiency (Jung; [0010]).	Regarding claims 7 and 17, Josiam teaches a beam management information processing method (Beam configuration methods such as those in Figs. 6-10 and 12-13; Josiam; Figs. 6-10, 12-13; [0053]-[0054], [0058]), applied to a terminal (UE; Josiam; Figs. 6-10, 12-13; [0053]-[0054], [0058]) and a terminal, comprising a memory, a processor, and a computer program stored in the memory and configured to be executed by the processor (As can be seen for instance in at least Fig. 4, devices such as the UE may be comprised of a controller and processing circuitry. Devices may also be implemented by configurable hardware or a mixture of software and configurable hardware. The UE may thus be broadly reasonably interpreted as comprising a memory, a processor, and a computer program stored in the memory and configured to be executed by the processor; Josiah; Figs. 1-4, 6-10, 12-13; [0038], [0044]), wherein the processor is configured to execute the computer program to: 	receive a beam report configuration parameter in a downlink beam management procedure transmitted by a base station (As can be seen for instance in at least Fig. 6, the BS may transmit a feedback configuration message to the UE in at least step 615, which may result in the UE reporting beam information. The format of the feedback configuration message may be seen for instance in Table 1, and such a format may include many different parameters. Such parameters pertaining to a beam management procedure wherein a UE measures beams transmitted in a DL direction may be broadly reasonably interpreted as “a beam report configuration parameter in a downlink beam management procedure.” The UE may thus be broadly reasonably interpreted as receiving a beam report configuration parameter in a downlink beam management procedure; Josiam; Fig. 6; Table 1; [0053]-[0054], [0058], [0060]-[0061], [0064]), wherein the beam report configuration parameter comprises a number of report beams (As can be seen in at least Table 1 and its corresponding description, the feedback configuration message may indicate a number of beam indices to be reported. Such a number of beam indices to be reported may be broadly reasonably interpreted as a parameter that comprises a number of report beams; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]) and a beam signal quality threshold (As can be seen for instance in at least Table 1, the feedback configuration message parameters (i.e., the beam report configuration parameter) may include a CQI threshold for reported beams, which may be broadly reasonably interpreted as a beam signal quality threshold; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), the number of report beams is used to indicate a maximum number of beams reported by the terminal in the downlink beam management procedure (A number of beam indices to be reported may be broadly reasonably interpreted as a maximum number of beams reported by the terminal in the downlink beam management procedure; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), the beam signal quality threshold indicates a minimum received signal quality of the beam reported by the terminal (The terminal may report only beams above the CQI threshold. Such a threshold may thus be broadly reasonably interpreted as indicating a minimum received signal quality of the beam reported by the terminal; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]); and 	report downlink transmission beam information based on the beam report configuration parameter (As can be seen for instance in at least Fig. 6, the UE may report chosen beams (i.e., a downlink transmission beam information of the base station) to the BS based on the received feedback configuration message comprising parameters such as those recited in at least Table 1. The UE may thus be broadly reasonably interpreted as reporting downlink transmission beam information based on the beam report configuration parameter; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]);	wherein the downlink transmission beam information comprises at least one of: 	resource indication information of downlink transmission beams, resource group information of the downlink transmission beams, antenna port identifier of the downlink transmission beams, or antenna port group information of the downlink transmission beams (As can be seen for instance in at least Fig. 6, the UE may report chosen beams to the BS based on the received feedback configuration message. Such information may be broadly reasonably interpreted as “resource indication information of downlink transmission beams.” Because multiple reported beams may be broadly reasonably interpreted as a group of resources, such beams may also be broadly reasonably interpreted as “resource group information of the downlink transmission beams.” The Examiner would also like to note that beam indices are commonly referred to in the art as “ports,” and therefore such indices may be broadly reasonably interpreted as ports. A report comprising a plurality of beam indices may thus also be broadly reasonably interpreted as “antenna port identifiers of the downlink transmission beams, or antenna port group information of the downlink transmission beams.” The reported beams may thus be broadly reasonably interpreted as all of the recited alternatives for the claimed downlink transmission beam information; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]);	wherein the number of the downlink transmission beams is not greater than the maximum number of beams indicated by the number of report beams (The UE may report the number of beams indicated when the base station indicates the number of beams to report. The number of the downlink transmission beams may thus be broadly reasonably interpreted as not being greater than the maximum number of beams indicated by the number of report beams; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]), and a signal quality of the downlink transmission beam is equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold (The terminal may report only beams above the CQI threshold. A signal quality of the downlink transmission beam may thus be broadly reasonably interpreted as being equal to or greater than the minimum received signal quality value indicated by the beam signal quality threshold; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]).	However, Josiam does not specifically disclose the beam signal quality threshold is a beam received power threshold that indicates a minimum received power value; 	wherein a received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold.	Jung teaches the beam signal quality threshold is a beam received power threshold that indicates a minimum received power value (Beam measurement values for beam reporting may be compared to a threshold configured by the base station. Such a threshold may be RSRP, RSRQ, SNR, SINR, CQI, BER, FER, PER, BLER, and the like. RSRP stands for reference signal received power and thus an RSRP threshold may be broadly reasonably interpreted as a beam received power threshold. A beam may be reported for instance when its measurement value is greater than such a threshold. Such a threshold may thus also be broadly reasonably interpreted as indicating a minimum received power value; Jung; [0200]-[0208] (the Examiner would like to note that such thresholds related to beam reporting are also discussed in numerous locations throughout Jung beyond the cited paragraphs)); 	wherein a received power of the downlink transmission beam is equal to or greater than the minimum received power value indicated by the beam received power threshold (New beam measurement values for one new beam or for all new beams may be greater than or equal to the threshold. A received power of the downlink transmission beam may thus be broadly reasonably interpreted as being equal to or greater than the minimum received power value indicated by the beam received power threshold; Jung; [0200]-[0208]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Jung regarding feeding back beam information with the teachings as in Josiam regarding feeding back beam information. The motivation for doing so would have been to increase performance by increasing resource use efficiency (Jung; [0010]).
	Regarding claims 8 and 27, Josiam and Jung teach the limitations of claims 7 and 17 respectively.	Josiam further the processor is configured to execute the computer program to:	receivea reception/transmission beam information in an uplink beam management procedure (The format of the feedback configuration message may be seen for instance in Table 1, and such a format may include many different parameters for performing uplink transmission of beam measurements to the base station. Such parameters pertaining to beams used for UL and DL communication wherein the UE transmits information such as beam selection and measurement information in an UL direction may be broadly reasonably interpreted as “a reception/transmission beam information in an uplink beam management procedure”; Josiam; Fig. 6; Table 1; [0060]-[0061], [0064]).	Jung teaches the processor is configured to execute the computer program to: 	transmit an uplink transmission beam of the terminal to the base station based on the reception/transmission beam information in the case that the beam management information is the reception/transmission beam information (The UE may feed back measured beam information when it receives a feedback request comprising allocated uplink beam resources for feeding back beam information. The UE may thus be broadly reasonably interpreted as transmitting an uplink transmission beam of the terminal to the base station based on the reception/transmission beam information in the case that the beam management information is the reception/transmission beam information; Jung; Fig. 8; [0190]-[0194]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Jung regarding feeding back beam information with the teachings as in Josiam regarding feeding back beam information. The motivation for doing so would have been to increase performance by increasing resource use efficiency (Jung; [0010]).	Regarding claims 9 and 28, Josiam and Jung teach the limitations of claims 8 and 27 respectively.	Jung further teaches the reception/transmission beam information comprises at least one of: 	an uplink transmission beam information of the terminal in the uplink beam management procedure (The UE may feed back measured beam information when it receives a feedback request comprising allocated uplink beam resources for feeding back beam information. Such a feedback request comprising allocated uplink beam resources for feeding back beam information may be broadly reasonably interpreted as reception/transmission beam information that comprises an uplink transmission beam information of the terminal in the uplink beam management procedure; Jung; Fig. 8; [0190]-[0194]); 	an offset between the uplink transmission beam information of the terminal in any two uplink beam management procedures; and 	an uplink reception beam information of the base station in the uplink beam management procedure (The UE may feed back measured beam information when it receives a feedback request comprising allocated uplink beam resources for feeding back beam information. Such a feedback request comprising allocated uplink beam resources over which the base station receives beam information transmitted in the uplink direction may be broadly reasonably interpreted as reception/transmission beam information that comprises an uplink reception beam information of the base station in the uplink beam management procedure; Jung; Fig. 8; [0190]-[0194]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Jung regarding feeding back beam information with the teachings as in Josiam regarding feeding back beam information. The motivation for doing so would have been to increase performance by increasing resource use efficiency (Jung; [0010]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474